Title: [To Thomas Jefferson from George Muter, with Reply, 5 March 1781]
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas


[Richmond, 5 Mch. 1781. Minute in War Office Journal (Vi) under this date: “A letter to the Governor, respecting the 200 Cartouch boxes he required me to collect, informing that the State’s Cartouch boxes at Petersburg had been sent to Chesterfield Courthouse by order of Baron Steuben, before Capn. Browne’s messenger got there, and asking if an Order shall be issued for 50 boxes from Col. Goode’s that are lodged in his care.” Another minute, same day: “Answer from the Governor to the letter respecting cartouch boxes. He directs that those wanted shall be sent for to Col. Goode’s. Directed the Commissary of Military Stores accordingly.” Muter’s letter and TJ’s reply have not been located.]
